Citation Nr: 1823310	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  11-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to an initial compensable rating prior to July 18, 2017, and a rating in excess of 60 percent since then for epididymitis/testicle with bulbar urethra stricture and retrograde ejaculation.

3. Entitlement to an initial compensable rating for hemorrhoids.

4. Entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968 and from March 1971 to March 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma and an August 2015 rating decision of the Appeals Management Center (AMC).  In relevant part, the July 2010 decision denied service connection for sleep apnea.  The August 2015 rating decision granted service connection for hemorrhoids and epididymitis/testicle, and assigned initial noncompensable ratings effective June 29, 2009.

In October 2014, a Board videoconference hearing was held before the undersigned; a transcript is of record.

The appeal was last before the Board in March 2017, when it was decided in part and remanded in part.

In a January 2018 rating decision since issued, the RO granted a 60 percent rating for epididymitis/testicle with bulbar urethra stricture and retrograde ejaculation, effective July 18, 2017.  The Veteran, however, is presumed to be seeking even higher ratings during the entire period under appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a higher rating for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Sleep apnea was not manifested during service, and is not shown to be related to service, to include secondary to (caused or aggravated) service-connected PTSD.

2. The Veteran's epididymitis/testicle with bulbar urethra stricture and retrograde ejaculation are manifested by a voiding dysfunction that necessitates absorbent materials that require changing more than 4 times per day.

3. The evidence establishes the Veteran is unable to obtain or sustain substantially gainful employment as a result of his service-connected PTSD, which is currently rated as 70 percent disabling.

4. As of August 14, 2015, his additional disabilities independently were rated a combined 60 percent disabling and the Veteran was in receipt of TDIU benefits.


CONCLUSIONS OF LAW

1. Service connection for sleep apnea is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. The criteria for an initial 60 percent rating for epididymitis/testicle with bulbar urethra stricture and retrograde ejaculation are met throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.115, Diagnostic Code 7518-7523 (2017).

3. As of August 14, 2015, the criteria for SMC at the housebound rate were met.  38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein with respect to the claims for a higher rating for epididymitis/testicle and SMC, no further discussion of the VCAA is required for these claims.

VA satisfied the duties to notify and assist in the appeal of service connection for sleep apnea, and neither the Veteran nor his representative has asserted any error as to the duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations regarding his claim, and the Board finds the most recent July 2017 examination to be adequate upon which to adjudicate the merits of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the October 2014 Board hearing, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims and evidence that could assist the Veteran in substantiating the claims.  The Veteran has not suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103 (c)(2) were satisfied. 

Service Connection for Sleep Apnea

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2017).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disability.  38 C.F.R. § 3.310 (2017).  In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2017).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends his sleep apnea is related to his military service or his service-connected posttraumatic stress disorder (PTSD).

A review of his service treatment records is silent for complaints of sleep apnea.  The first medical evidence of sleep apnea is a 2007 sleep study.

On June 2015 VA examination, the VA examiner opined that sleep apnea was less likely than not incurred in service.  The examiner noted service records did not show sleep apnea, and the first evidence of sleep apnea was well after service.  The examiner noted there was no evidence in currently-available literature that showed PTSD causes sleep apnea, and that the literature is clear that upper airway obstruction causes sleep apnea.

On April 2016 VA examination, the examiner opined that it was not at least as likely as not that sleep apnea was aggravated by service-connected PTSD.  The examiner noted that the Veteran separated from service in March 1997 and was diagnosed with obstructive sleep apnea in 2007.  The examiner stated PTSD is a mental health psychiatric disorder, unrelated to obstruction of the airway or sleep apnea.  The examiner noted there was no etiological link between PTSD and sleep apnea.

On July 2017 VA examination, the examiner opined it was less likely than not that sleep apnea was related to service.  The examiner noted there was no evidence of sleep apnea during service, and his diagnosis came 10 years after his separation from service.  The examiner stated he reviewed the evidence, including a journal article submitted by the Veteran, and there was no medical evidence of a nexus between obstructive sleep apnea and service.  The examiner noted the article was based on a single case with a single subject, and while it found that reducing the number of sleep arousals could lead to improvement in PTSD symptoms, the article did not reveal a specific etiological relationship between sleep apnea and PTSD.  Thus, the examiner also opined that sleep apnea was less likely than not proximately due to or aggravated by service-connected PTSD.  Specifically, the examiner discussed the cause of obstructive sleep apnea, including citing to several medical articles, and noted there was no etiological relationship between obstruction of the airway and PTSD.  The examiner stated that because PTSD is a mental health psychiatric disorder, unrelated to sleep apnea caused by obstruction of the airway, it does not cause or aggravate sleep apnea.

The Board finds that the evidence of record does not support a finding of service connection sleep apnea.

The Board finds the July 2017 VA opinion to be the most probative evidence of record regarding the relationship between the Veteran's sleep apnea and service.  The examiner expressed familiarity with the record and provided a clear explanation of the rationale.  The examiner outlined the Veteran's medical history, and found that the Veteran's current sleep apnea is not related to service, to include his service-connected PTSD.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.

The Board has also considered the statements from the Veteran attributing sleep apnea to service or service-connected PTSD.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a competent opinion as to medical causation.  The question of causation involves a complex medical question, and they do not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide opinions as to the etiology of sleep apnea.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for sleep apnea.  Therefore, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Higher Rating for Epididymitis/Testicle

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of further "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The Veteran's epididymitis/testicle with bulbar urethra stricture and retrograde ejaculation has been rated under Diagnostic Code 7518-7523.  Diagnostic Code 7518 for stricture of the urethra is rated as a voiding dysfunction.  Diagnostic Code 7523 refers to complete atrophy of the testes, and assigns a 0 percent rating for one and a 20 percent rating for both.  38 C.F.R. § 4.115b.

VA regulations provide that voiding dysfunction be rated as urine leakage, frequency, or obstructed voiding.  See 38 C.F.R. § 4.115a.

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the wearing of absorbent materials which must be changed less than 2 times per day is to be rated as 20 percent disabling.  A 40 percent rating is warranted when such impairment requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Id.

Urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night, warrants a 10 percent rating.  A 20 percent rating is warranted when there is a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A maximum 40 percent rating is warranted when there is a daytime voiding interval less than one hour, or awakening to void five or more times per night.  Id.

Obstructed voiding manifested by obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants the assignment of a noncompensable rating.  A 10 percent rating is warranted when there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1. Post void residuals greater than 150 cc; 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); 3. Recurrent urinary tract infections secondary to obstruction; and/or 4. Stricture disease requiring periodic dilatation every 2 to 3 months.  A maximum 30 percent rating is warranted for obstructed voiding manifested by urinary retention requiring intermittent or continuous catheterization.  Id.

On June 2015 VA examination, the Veteran reported he had pain in the left groin and sometimes the testicle since service, and that he did not take medication for the condition.  The examiner noted that at that time, the Veteran did not have a voiding dysfunction related to his epididymitis.

On July 2017 VA examination, the Veteran stated he continued to have epididymitis pain and reported inability to ejaculate.  He reported intermittent medication use for symptoms.  The examiner noted there was not a voiding dysfunction related to the epididymitis, but a separate examination was performed regarding his bulbar urethral structure.  The Veteran reported he had frequency and hesitancy of urination beginning approximately in 2015, accompanied with urinary incontinence.  A voiding dysfunction was noted, which the Veteran reported caused urine leakage and required absorbent materials that must be changed more than 4 times per day.  The voiding dysfunction did not require the use of an appliance, but did cause increased urinary frequency in the form of a daytime voiding interval between 1 and 2 hours and nighttime awakening to void 5 or more times.  The voiding dysfunction caused marked signs or symptoms of obstructed voiding in the form of hesitancy, slow stream, weak stream, decreased force of stream, and stricture disease that required dilation 1 or 2 times per year. 

In an affidavit dated March 2018, the Veteran stated he experienced the same symptoms he mentioned during his July 2017 VA examination since his June 2009 claim.  Specifically, he stated he had a constant voiding dysfunction ever since he was diagnosed with epididymitis, and that he needed to relieve himself once every hour during the day, and that he awoke 4 to 6 times at night, and that his stream was consistently weak and slow.  He also stated he currently used 6 to 7 absorbent materials per day, and that he felt he should have used the same amount since he was diagnosed with epididymitis in 2009, but he did not because he did not want his coworkers or clients to know about his condition.  He did state that while he worked, he was subject to numerous accidents.

On review of the record, the Board finds that the disability picture presented by the Veteran's epididymitis/testicle with bulbar urethra stricture and retrograde ejaculation reflects a 60 percent disability rating, but no higher, for the entire appellate period.  While the Board notes the June 2015 VA examination did not note a voiding dysfunction, this was only with regard to the epididymitis.  Therefore, the evidence is at least in equipoise as to whether the Veteran had a voiding dysfunction prior to the most recent July 2017 VA examination.

The Board notes that the evidence does not show, and the Veteran has not argued, that he warrants a rating higher than 60 percent.  The Board cannot find a basis in the medical or lay evidence for a rating in excess of 60 percent.  After carefully considering the lay and medical evidence of record, the Board finds that a 60 percent disability rating is warranted for the entire appellate period.

SMC

In the March 2017 decision, the Board granted service connection for TDIU, predominantly based on service-connected PTSD as of August 14, 2015.  The Veteran, through his representative, has argued that SMC at the housebound rate is thus warranted.

The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's PTSD, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).  Therefore, the Board notes that it may take jurisdiction of this issue.

The entitlement the Veteran seeks is based on "statutory housebound."  When a Veteran has a single disability rated totally disabling, and additional disabilities independently rated a combined 60 percent disabling or more, regulations provide for the payment of SMC at the housebound rate.  38 C.F.R. § 3.350 (i).  There is no need to establish factually that service-connected disabilities render a Veteran substantially confined to his dwelling.

The issue thus turns on whether the Veteran has a single disability rated totally disabling.

The Board observes that the March 2017 grant of TDIU was predominantly predicated on a January 2017 private psychiatric evaluation, and that it found that TDIU was warranted based on the severity of the PTSD, in consideration with the Veteran's employment and education history.

Thus, the Board finds that although the Veteran does not have a 100 percent schedular rating for PTSD, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie, 24 Vet. App. at 251; see also Bradley, 22 Vet. App. at 293.  The Veteran's other service-connected disabilities - in particular his 60 percent rating for his epididymitis/testicle - were rated a combined 60 percent disabling as of June 29, 2009.  Accordingly, the criteria for SMC at the "s" or housebound rate were met as of August 14, 2015, and the claim is granted.  38 C.F.R. § 3.350 (i).  August 14, 2015 is the date that the Veteran had a separate 60 percent rating and had TDIU benefits granted based on the single PTSD disability.


ORDER

Entitlement to service connection for sleep apnea is denied.

An initial 60 percent rating for epididymitis/testicle with bulbar urethra stricture and retrograde ejaculation is granted throughout the appeal period (June 29, 2009 forward), subject to the laws and regulations governing the payment of monetary benefits.

SMC at the housebound rate is granted effective August 14, 2015, subject to the laws and regulations governing the payment of monetary benefits. 
REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issue on appeal.

In a March 2018 affidavit, the Veteran reported that his hemorrhoids became aggravated, external, and painful during flare-ups of his irritable bowel syndrome.  Therefore, the Board finds that a new examination is warranted, and that all efforts should be made to schedule it during a flare-up, or to ensure the severity of symptoms during a flare-up is adequately addressed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for his service-connected hemorrhoids on appeal.

2. After completing directive (1), the AOJ should arrange for a VA examination by a qualified medical professional to ascertain the current nature and severity of his service-connected hemorrhoids, making all efforts to schedule it during a flare-up.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  

The examiner should identify all symptoms and impairment associated with the Veteran's hemorrhoids, noting their frequency and severity.  If the examination is not scheduled during a flare-up, the examiner should ensure the symptoms and impairment during a flare-up are addressed.

Examination results should be clearly reported.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


